Exhibit 10.1

IMPORTANT - ACTION REQUIRED: In order for your FY15 stock awards to become
effective, you must use the voting button at the top of this email, click on “I
agree to the award terms & conditions” and reply by 28 February 2015. Failure to
respond by this date will result in forfeiture of your award.

 

 

 

Company Confidential Communication to: «First_name»«Last_name»

Please see the attached message from Seifi.

You have been granted awards under the Air Products Long-Term Incentive Plan
(the “Plan”). Your FY2015 awards are valued at $                     and
include:

 

  •                        Deferred Stock Units with a three year performance
period valued at $                    , each Unit (a “Performance Share”) being
equivalent in value to one share of Common Stock; and

 

  •   An award of                      4-Year Restricted Shares of Company
Common Stock issued to you as of 1 December 2014 valued at
$                    ; and

 

  •   A Nonstatutory Stock Option to purchase                      shares of
Common Stock at a purchase price of $144.09 per share, which is the 1 December
2014 closing sale price of a share of Common Stock, valued at
$                    .

Your FY2015 Awards are subject to and contingent upon your agreement to the
conditions described in the attached Exhibit. Please read these conditions
carefully, particularly the descriptions of “Prohibited Activities”. This
letter, together with its Exhibit, constitutes the agreement governing your
FY2015 Awards (“Awards Agreement”). Your FY2015 Awards are also at all times
subject to the applicable provisions of the Long-Term Incentive Plan and to any
determinations made by the Management Development and Compensation Committee of
the Company’s Board of Directors (the “Committee”) or its delegate, with respect
to your FY2015 Awards as contemplated or permitted by the Plan or the
Conditions.

The Committee has established a one-year holding period for a portion of your
Stock Options as further explained in Section 7 of the Exhibit.

Neither your FY2015 Awards, this Award Agreement or the Plan constitute a
contract of employment; nor do they guarantee your continued employment for any
period required for all or any of your FY2015 Awards to vest, become
exercisable, be earned or be paid out. Except as otherwise indicated all
capitalized words used in this Awards Agreement have the meanings described in
the Plan.

 

1



--------------------------------------------------------------------------------

WITNESSETH the due execution of this Awards Agreement at Allentown, Pennsylvania
effective as of the 1st day of December 2014 intending to be legally bound
hereby.

 

AIR PRODUCTS AND CHEMICALS, INC. By:   LOGO [g860388g00e51.jpg]   Seifi Ghasemi

Exhibit

 

2



--------------------------------------------------------------------------------

EXHIBIT

AIR PRODUCTS AND CHEMICALS, INC. (the “Company”)

LONG-TERM INCENTIVE PLAN

FY2015 AWARD AGREEMENT

 

1. As described in the foregoing grant letter, you are hereby granted FY2015
Awards consisting of Stock Options (“Options”), Restricted Shares of Company
Common Stock (“Restricted Shares”), and Deferred Stock Units to be called
“Performance Shares” under the Air Products and Chemicals, Inc. Long-Term
Incentive Plan (the “Plan”). The Options are “Nonstatutory Stock Options” as
described in Section 6 of the Plan. The Restricted Shares are described in
Section 8 of the Plan. The Deferred Stock Units are described in Section 9 of
the Plan. The Management Development and Compensation Committee of the Company’s
Board of Directors (the “Committee”) has approved these Awards subject to the
applicable provisions of the Plan and the terms of this Agreement, and
contingent upon your acceptance of this Agreement. Except as noted herein, all
capitalized terms used in this Agreement (including the Attachment) have the
meaning ascribed to them in the Plan. A copy of the Plan is available from the
Corporate Secretary’s Office of the Company, 7201 Hamilton Boulevard, Allentown,
PA 18195-1501.

 

2. Each Option entitles you to purchase one share of Company Common Stock
(“Share”) at a purchase price of $                     (the “Grant Price”) as
described below. You can first purchase Shares as follows: (i) up to one-third
of the Shares may be purchased on or after 1 December 2015 and (ii) up to an
additional one-third of such Shares may be purchased on or after 1 December 2016
and 2017, respectively. The Options are granted as of 1 December 2014 and will
continue for a period of ten (10) years from such grant date and will expire and
no longer be exercisable after the close of the New York Stock Exchange on
1 December 2024. Any Option which is unexercised as of the close of the New York
Stock Exchange on 1 December 2024 and which has not terminated in accordance
with Paragraph 4 of this Agreement, will be settled by a Net Exercise whereby
the Company will issue you shares of Common Stock equal to the number of shares
covered by the Option, reduced by the number of whole shares that has a Fair
Market Value equal to or in excess of the sum of the aggregate Grant Price of
the Options and the minimum statutory withholding tax obligation arising from
the Net Exercise of the Options, and shall remit any excess of the Fair Market
Value of such shares to you.

 

3



--------------------------------------------------------------------------------

3. You may purchase Shares covered by an Option by providing to the Company’s
agent, Fidelity Stock Plan Services, LLC or any successor thereto (“Fidelity”),
notice of exercise of the Option in a form designated by Fidelity and the Grant
Price of the Shares. Payment of the Grant Price and applicable taxes may be made
in cash or by providing an irrevocable exercise notice coupled with irrevocable
instructions to Fidelity to simultaneously sell all or portion of the Shares and
deliver to the Company on the settlement date the portion of the proceeds
representing the Grant Price and any taxes to be withheld. Payment of the Grant
Price may also be made by delivery or attestation of ownership of other Shares
of Common Stock owned by you with a Fair Market Value equal to the Grant Price,
in which case the number of Shares acquired in the exercise will be reduced by
an amount equal in value to the amount of any taxes required to be withheld and
by the number of Shares as to which ownership was attested.

 

4. Except as provided below, your Options terminate as of the close of business
on the last day of your employment with the Company and all its Subsidiaries.
Upon your, death, Disability, or Retirement on or after 1 December 2015, your
Options will not terminate and any unexercisable portion of the Options will be
extended until its expiration (that is, will become and be exercisable) as if
you have continued to be an active employee of the Company or a Subsidiary. If
your employment with the Company and all its Subsidiaries is involuntarily
terminated by the Company on or after 1 December 2015 other than for Cause
(“Involuntary Termination”), and you are not eligible for Retirement, your
exercisable Options will not be immediately terminated but will continue to be
exercisable in accordance with their terms for six months following your last
day of employment with the Company or a Subsidiary, and shall terminate at the
end of such six month period. If you voluntarily terminate your employment with
the Company and all its Subsidiaries on or after 1 December 2015, other than a
Retirement, your exercisable Options will not be immediately terminated but will
continue to be exercisable in accordance with their terms for ninety days
following your last day of employment with the Company or a Subsidiary, and
shall terminate at the end of such ninety day period.

 

5. In the event of any change in the outstanding shares of the Common Stock of
the Company or the occurrence of certain other events described in Section 12 of
the Plan, an equitable adjustment shall be made in the number or kind of Shares
or the Grant Price for Shares covered by your Options.

 

4



--------------------------------------------------------------------------------

6. Options are nonassignable and nontransferable except to your Designated
Beneficiary or by gift to family members or to trusts of which only family
members are beneficiaries. Such transfers by gift can be made only after the
Option has become exercisable and subject to such administrative procedures and
to such restrictions and conditions as the officers of the Company shall
determine to be consistent with the purposes of the Plan and the interests of
the Company and/or to be necessary or appropriate for compliance with all
applicable tax and other legal requirements. Subject to the foregoing, you may
transfer Options by gift only by delivering to the Company at its principal
offices in Allentown, Pennsylvania, written notice of the intent to transfer the
Options on forms to be provided by the Company.

 

7. In accepting the Options, you agree that, as long as you are actively
employed by the Company or one of its Subsidiaries and are an Executive Officer,
you will retain, for at least one year, beneficial ownership of 50% of the net
Shares (after payment of the exercise price, taxes, and commissions) that you
receive upon an exercise of the Option.

 

8. The Restricted Shares shall be issued to you as of 1 December 2014. Upon
issuance of the Restricted Shares, you will be the holder of record of such
shares and shall have all the rights of a shareholder with respect to the
Restricted Shares, including the right to vote such Restricted Shares and
receive all dividends or other distributions paid with respect to the Restricted
Shares, subject to the restrictions contained in Paragraph 9 below. In the event
of any change in the outstanding shares of Common Stock of the Company or the
occurrence of certain other events described in Section 12 of the Plan, an
equitable adjustment of the number of Restricted Shares covered by this
Agreement shall be made consistent with the impact of such change or event upon
the rights of the Company’s other shareholders, and any additional Shares of
Common Stock issued to you as a result of such adjustment shall be Restricted
Shares subject to this Agreement, including, without limitation, the
restrictions contained in Paragraph 9.

 

9.

The “Restriction Period” with respect to the Restricted Shares shall be the
period beginning 1 December 2014 and ending on the earliest of 1 December 2018
or your death, Disability, or Retirement on or after 1 December 2015. During the
Restriction Period, neither the Restricted Shares nor any interest in the
Restricted Shares may be sold, assigned, transferred, encumbered, or otherwise
disposed of by

 

5



--------------------------------------------------------------------------------

  you; provided however, that such Restricted Shares may be used to pay the
exercise price by attestation upon your exercise of Stock Options, with the
stipulation that the Restricted Shares attested will remain subject to the
restrictions of this Paragraph 9 and the terms of this Agreement. If your
employment by the Company and all its Subsidiaries is terminated for any reason
prior to 1 December 2015, or for any reason other than death, Disability, or
Retirement after 1 December 2015 but prior to 1 December 2018, the Restricted
Shares shall be forfeited in their entirety. At the end of the Restriction
Period, all nonforfeited Restricted Shares shall become transferable and
otherwise be regular Shares.

 

10. At the end of the Restriction Period, and, if earlier, upon your election to
include the value of the Restricted Shares in your federal taxable income
pursuant to Internal Revenue Code Section 83(b), payment of taxes required to be
withheld by the Company must be made. When taxation occurs at the end of the
Restriction Period, applicable taxes will be withheld by reducing the number of
the Restricted Shares issued to you without restriction by an amount equal in
market value to the taxes required to be withheld. In the event you make a
Section 83(b) election, applicable taxes must be paid in cash to the Company at
the time the election is filed with the Internal Revenue Service.

 

11. In the event your employment is terminated due to your death on or after
1 December 2015, the Restricted Shares shall be transferred free of restriction,
reduced by any applicable taxes, to your Designated Beneficiary or, if none, to
your legal representative as soon as administratively practical after your
death.

 

12. The Performance Shares granted to you will be earned in accordance with the
formula indicated on the Earn Out Schedule (Attachment) based on Air Products
Relative Total Shareholder Return in relation to the Peer Group over the three
fiscal year performance period beginning 1 October 2014 and ending 30 September
2017 (the “Performance Period”). Subject to the forfeiture conditions contained
in Paragraph 13 and to Paragraph 19, each earned Performance Share will entitle
you to receive, at the end of the Deferral Period (as defined below), one Share.

 

13.

The Deferral Period will begin on the date of this Agreement and will end on
1 December 2017. If your employment by the Company and all its affiliates is
terminated for any reason other than an Involuntary Termination prior to
1 December 2015, all your Performance Shares will be automatically forfeited in
their

 

6



--------------------------------------------------------------------------------

  entirety. If your employment by the Company and all its affiliates terminates
on or after 1 December 2015, but during the Deferral Period, other than due to
death, Disability, Retirement or Involuntary Termination, all of your
Performance Shares will be automatically forfeited. If your employment by the
Company and all its affiliates is terminated on or after 1 December 2015, but
during the Deferral Period, due to death, Disability, or Retirement, you will
not forfeit a pro-rata portion of your earned Performance Shares, which portion
in each case shall be based on the number of full months you worked during the
Performance Period. If your employment is terminated at any time during the
Deferral Period due to Involuntary Termination and you execute a general release
of claims against the Company in a form satisfactory to the Administrator (a
“Release”), you will not forfeit a pro rata portion of your earned Performance
Shares, which portion shall be based on the number of full months you worked
during the Performance Period. If you do not execute a Release, your Performance
Shares will be forfeited in their entirety. For purposes of this Paragraph 13,
an Involuntary Termination which is also a Retirement shall be treated as an
Involuntary Termination.

 

14. Performance Shares earned and not forfeited shall be paid in Shares or cash
as determined by the Committee or its delegate; provided that if delivered in
Shares, the Shares will be reduced by the number of Shares equal in market value
to any taxes required to be withheld by the Company, as soon as administratively
practical after the end of the Deferral Period. No cash dividends or other
amounts shall be payable with respect to the Performance Shares during the
Deferral Period. At the end of the Deferral Period, for each earned and
nonforfeited Performance Share, the Company will also pay to you a cash payment
equal to the dividends which would have been paid on a Share during the Deferral
Period (“Dividend Equivalents”), net of taxes required to be withheld by the
Company.

 

15. If your employment by the Company or a Subsidiary terminates during the
Deferral Period due to death, payment in respect of earned Performance Shares
that are not forfeited and of related Dividend Equivalents shall be made, as
soon as practical after the Deferral Period, to your Designated Beneficiary or,
if none, your legal representative, net of taxes required to be withheld by the
Company.

 

16. In the event of any change in the outstanding Shares of Common Stock of the
Company or the occurrence of certain other events as described in Section 12 of
the Plan, an equitable adjustment of the number of Performance Shares covered by
this Agreement shall be made as provided in the Plan.

 

7



--------------------------------------------------------------------------------

17. Notwithstanding anything to the contrary above, if your employment by the
Company and its affiliates is terminated and such termination constitutes a
“Termination of Employment” within the meaning of the Air Products and
Chemicals, Inc. Corporate Executive Committee Separation Program (the “Program”)
and the Administrator of the Program determines you are entitled to the benefits
of the Program, your outstanding Awards under this Agreement shall be treated in
accordance with the Program.

 

18.(a) Notwithstanding anything to the contrary above, any Performance Shares
earned or paid and any related Dividend Equivalents paid to you may be rescinded
within three years of their payment if the earning of such Performance Shares is
predicated upon the achievement of financial results that are subsequently the
subject of a restatement; the Committee determines in its sole discretion that
you engaged in misconduct that caused or partially caused the need for the
restatement; and the Performance Shares would not have been earned or a lesser
amount of Performance Shares would have been earned based upon the restated
financial results. In the event of any such rescission, you shall pay to the
Company the amount of any gain realized or payment received as a result of any
rescinded payment, in such manner and on such terms as may be required, and the
Company shall be entitled to reduce the amount of any amount owed to you by the
Company or any Subsidiary by such gain or payment.

 

    (b) Notwithstanding any other provisions of this Agreement, in the event the
Company is required to prepare an accounting restatement due to its material
noncompliance with any financial reporting requirement, the Company may recover
from you any amounts or awards which it is required to recover under Section 10D
of the Securities Exchange Act of 1934 or any other applicable law or securities
exchange listing standard.

 

19.

In the event the Company determines, in its sole discretion, that you have
engaged in a “Prohibited Activity” (as defined below), at any time during your
employment, or within one year after termination of your employment from the
Company or any Subsidiary, the Company may forfeit, cancel, modify, rescind,
suspend, withhold, or otherwise limit or restrict any unexpired, unpaid,
unexercised, or deferred Awards

 

8



--------------------------------------------------------------------------------

  outstanding under this Agreement, and any exercise, payment, or delivery of an
Award or Shares pursuant to such an Award may be rescinded within six months
after such exercise, payment, or delivery. In the event of any such rescission,
you shall pay to the Company the amount of any gain realized or payment received
as a result of the rescinded exercise, payment, or delivery, in such manner and
on such terms as may be required by the Company, and the Company shall be
entitled to reduce the amount of any amount owed to you by the Company or any
Subsidiary by such gain or payment.

The Prohibited Activities are:

 

  (a) Your making any statement, written or verbal, in any forum or media, or
taking any action in disparagement of the Company or any Subsidiary or affiliate
thereof (hereinafter, the “Company”), including but not limited to negative
references to the Company or its products, services, corporate policies, current
or former officers or employees, customers, suppliers, or business partners or
associates;

 

  (b) Your publishing any opinion, fact, or material, delivering any lecture or
address, participating in any film, radio broadcast, television transmission,
internet posting, social media, and/or any other electronic media;, or
communicating with any representative of the media relating to, confidential
matters regarding the business or affairs of the Company;

 

  (c) Your failure to hold in confidence all Trade Secrets of the Company that
came into your knowledge during your employment by the Company, or disclosing,
publishing, or making use of at any time such Trade Secrets, where the term
“Trade Secret” means any technical or nontechnical data, formula, pattern,
compilation, program, device, method, technique, drawing, process, financial
data, financial plan, product plan, list of actual or potential customers or
suppliers, or other information similar to any of the foregoing, which
(i) derives economic value, actual or potential, from not being generally known
to and not being readily ascertainable by proper means by, other persons who can
derive economic value from its disclosure or use, and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy;

 

  (d) Your failure to hold in confidence all Confidential Information of the
Company that came into your knowledge during your employment by the Company, or
disclosing, publishing, or making use of such Confidential Information, where
the term “Confidential Information” means any data or information, other than
Trade Secrets, that is valuable to the Company and not generally known to the
public or to competitors of the Company;

 

9



--------------------------------------------------------------------------------

  (e) Your failure, in the event of your termination of employment for any
reason, promptly to deliver to the Company all memoranda, notes, records,
manuals, or other documents, including all electronic or other copies of such
materials and all documentation prepared or produced in connection therewith,
containing Trade Secrets or Confidential Information regarding the Company’s
business, whether made or compiled by you or furnished to you by virtue of your
employment with the Company; or your failure promptly to deliver to the Company
all vehicles, computers, credit cards, telephones, handheld electronic devices,
office equipment, and other property furnished to you by virtue of your
employment with the Company;

 

  (f) Your rendering of services for any organization as an employee, officer,
director, consultant, advisor, agent, broker, independent contractor, principal,
or partner, or engaging directly or indirectly in any business which, in the
sole judgment of the Company, is or becomes competitive with the Company during
the one (1) year period following the termination of your employment; or
directly or indirectly soliciting any customer, supplier, contractor, employee,
agent, or consultant of the Company with whom you had contact during the last
two years of your employment with the Company or became aware of through your
employment with the Company, to cease doing business with, or to terminate their
employment or business relationship with, the Company; or

 

  (g) Your violation of any written policies of the Company applicable to you,
including, without limitation, the Company’s insider trading policy.

The provisions of this Paragraph 19 are in addition to, and shall not supersede,
the terms of your Employee Patent and Confidential Information Agreement entered
at the time you were employed by the Company.

You expressly acknowledge and affirm that the foregoing provisions of this
Paragraph 19 are material and important terms of this Agreement and that your
agreement to be bound by the terms of this Paragraph 19 is a condition precedent
to your FY2015 Awards.

 

20. All determinations regarding the interpretation, construction, enforcement,
waiver, or modification of this Agreement and/or the Plan shall be made in the
Company’s sole discretion or, in the case of Executive Officer Awards, by the
Committee in its sole discretion and shall be final and binding on you and the
Company. Determinations made under this Agreement and the Plan need not be
uniform and may be made selectively among individuals, whether or not such
individuals are similarly situated.

 

10



--------------------------------------------------------------------------------

21. If any of the terms of this Agreement in the opinion of the Company conflict
or are inconsistent with any applicable law or regulation of any governmental
agency having jurisdiction, the Company reserves the right to modify this
Agreement to be consistent with applicable laws or regulations.

 

22. You understand and acknowledge that the Company holds certain personal
information about you, including but not limited to your name, home address,
telephone number, date of birth, social security number, salary, nationality,
job title, and details of all Shares awarded, cancelled, vested, unvested, or
outstanding (the “personal data”). Certain personal data may also constitute
“sensitive personal data” within the meaning of applicable local law. Such data
include but are not limited to the information provided above and any changes
thereto and other appropriate personal and financial data about you. You hereby
provide explicit consent to the Company and any Subsidiary to process any such
personal data and sensitive personal data. You also hereby provide explicit
consent to the Company and any Subsidiary to transfer any such personal data and
sensitive personal data outside the country in which you are employed, and to
the United States. The legal persons for whom such personal data are intended
are the Company and any third party providing services to the Company in
connection with the administration of the Plan.

 

23. By accepting this award, you acknowledge having received and read the Plan
Prospectus, and you consent to receiving information and materials in connection
with this Award or any subsequent awards under the Company’s long-term
performance plans, including without limitation any prospectuses and plan
documents, by any means of electronic delivery available now and/or in the
future (including without limitation by e-mail, by Website access, and/or by
facsimile), such consent to remain in effect unless and until revoked in writing
by you. This Agreement and the Plan, which is incorporated herein by reference,
constitute the entire agreement between you and the Company regarding the terms
and conditions of this Award.

 

11



--------------------------------------------------------------------------------

24. You submit to the exclusive jurisdiction and venue of the federal or state
courts of the Commonwealth of Pennsylvania to resolve all issues that may arise
out of or relate to and all determinations made under this Agreement. This
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania,
without regard to conflicts or choice of law rules or principles.

 

25. If any court of competent jurisdiction finds any provision of this
Agreement, or portion thereof, to be unenforceable, that provision shall be
enforced to the maximum extent permissible so as to effect the intent of the
parties, and the remainder of this Agreement shall continue in full force and
effect.

 

26. Neither your FY2015 Awards, this Award Agreement, nor the Plan constitute a
contract of employment; nor do they guarantee your continued employment for any
period required for all or any of your Awards to vest or become exercisable.

 

12



--------------------------------------------------------------------------------

Attachment

FY2015-2017 Performance Share Earn Out Schedule

 

(PERFORMANCE SHARES AWARDED) x (PAYOUT FACTOR) =

(PERFORMANCE SHARES EARNED)

The Payout Factor is based on Relative Total Shareholder Return of the Company
(“Relative TSR”) compared to the TSR of the Peer Group over the three-year
Performance Period. The initial Payout Factor is determined in accordance with
the following schedule:

 

Company’s Relative TSR

   Payout %  

³75th %ile

     200 % 

50th %ile

     100 % 

30th %ile

     30 % 

<30th %ile

     0 % 

The initial Payout Factor will be increased by 15 percentage points to determine
the maximum Payout Factor. The Committee, in its discretion, may decrease the
actual Payout Factor by up to 30 percentage points from the maximum payout (15
percentage points from the initial Payout Factor). The Committee, in its
discretion, may adjust the amount of any individual’s payout.

“Total Shareholder Return” shall be the growth in value that would be
experienced from purchasing a share of Company or Peer Group member stock and
holding it for the Performance Period, assuming that dividends are reinvested
each time they are paid.

The Peer Group shall be the following companies:1

 

3M Company

   Ecolab

Celanese

   Illinois Tool Works

Danaher

   Parker-Hannifin

Dover

   PPG Industries

DuPont

   Praxair

Eastman Chemical

   Rockwell Automation

Eaton

   TE Connectivity

 

1  The Peer Group may be modified by the Committee in the event of the merger,
acquisition or bankruptcy of a Peer Group member.

 

13